Citation Nr: 0030207	
Decision Date: 11/17/00    Archive Date: 11/22/00

DOCKET NO.  99-04 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to a waiver of the recovery of overpayment of 
non-service connected pension benefits, including special 
monthly compensation for regular aid and attendance, in the 
calculated amount of $16,820.00.


REPRESENTATION

Appellant represented by:	The American Legion


INTRODUCTION

The appellant served on active duty from November 1965 to 
November 1967.  This matter originally came before the Board 
of Veterans' Appeals (Board) on appeal from a November 1998 
decision of the Committee on Waivers and Compromises 
(Committee) of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Nashville, Tennessee which denied the 
appellant's request for a waiver of the recovery of the 
overpayment of VA non-service connected pension benefits, 
including special monthly compensation for regular aid and 
attendance, in the amount of $16,820.00.

In July 2000, the Board remanded the case to the RO in order 
to identify the individual who signed the July 1998 waiver 
request and to discern the nature of her relationship to the 
appellant for purposes of filing claims.  It was subsequently 
revealed that the appellant had granted Power of Attorney 
status to this individual in February 1998.  In her capacity 
as Power of Attorney, she had proper authority to take the 
actions she did in this case.  Therefore, the case is now 
ready for appellate review.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the appellant's appeal.

2.  The RO has determined that pension benefits were overpaid 
in the amount of $16,820.

3.  The pension application form, submitted by the appellant 
prior to the award of pension benefits, requested that the 
appellant provide his net worth as well as all income and 
wages received by himself and his spouse.

4.  At the time of his original award letter, the appellant 
was notified that his award was based upon the income of 
himself and his spouse, which was noted to consist solely of 
her Social Security benefits, that pension was an income-
based program, and that he should notify VA immediately of 
any changes in income.  He was again notified of this 
information in April 1997.

5.  The appellant's spouse received retirement benefits and 
interest income from late 1995 onward.  The appellant himself 
was in receipt of interest income from 1995 onward.  He 
failed to report this income to VA despite numerous and 
specific instructions sent to him before and after receipt of 
the income.

6.  In May 1998, the appellant's pension benefits were 
terminated, effective from October 1995.  

7.  The overpayment in the amount of $16,820 was created by 
the appellant's willful failure to report his interest income 
or his spouse's interest and retirement benefits, despite his 
knowledge that he was required to do so and that an 
overpayment would likely result from his failure to report 
the income.


CONCLUSION OF LAW

Entitlement to waiver of recovery of an overpayment of 
disability pension benefits in the adjusted amount of $16,820 
is precluded by the appellant's bad faith.  38 U.S.C.A. 
§§ 1503, 1521, 5302(c) (West 1991); 38 C.F.R. §§ 1.965(b), 
3.23, 3.271, 3.272, 3.660(a)(1) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

An appellant who is receiving pension must notify VA of any 
material change or expected change in income that would 
affect entitlement to receive, or the rate, of the benefit 
being paid.  The notice must be made when the recipient 
acquires knowledge that he will begin to receive additional 
income.  38 C.F.R. § 3.660(a)(1).

Under the applicable governing legal criteria, the maximum 
rate of improved pension is reduced by the amount of the 
countable income of the veteran.  38 U.S.C.A. § 1521; 
38 C.F.R. § 3.23.  In determining income for purposes of 
entitlement to pension under the improved pension program, 
payments of any kind from any source are counted as income 
during the 12-month annualization period in which received 
unless specifically excluded under 38 C.F.R. § 3.272.  See 
also 38 U.S.C.A. § 1503; 38 C.F.R. § 3.271.

Overpayments created by retroactive discontinuance of an 
award are subject to recovery if recovery is not waived.  
Waiver of repayment of an indebtedness is statutorily 
precluded if there is any indication of fraud, 
misrepresentation of a material fact, or bad faith on the 
part of the person having an interest in obtaining a waiver.  
38 U.S.C.A. § 5302(c); 38 C.F.R. § 1.965(b).  See Ridings v. 
Brown, 6 Vet. App. 544, 546 (1994) (citing 38 C.F.R. 
§ 1.965).

"Bad faith," according to the applicable regulation, 
"generally describes unfair or deceptive dealing by one who 
seeks to gain thereby at another's expense."  Thus, a 
debtor's conduct in connection with a debt arising from 
participation in a VA benefits/services program exhibits bad 
faith if such conduct, "although not undertaken with actual 
fraudulent intent, is undertaken with intent to seek an 
unfair advantage, with knowledge of the likely consequences, 
and results in a loss to the government."  38 C.F.R. 
§ 1.965(b); Richards v. Brown, 9 Vet. App. 255 (1996).

Review of the evidence of record reveals that the appellant 
submitted a VA Form 21-526, Application for Compensation or 
Pension, in September 1995.  That application form requested 
that he provide his net worth as well as all income and wages 
received by himself and his spouse.  The appellant stated 
that neither he nor his wife had any bank deposits or 
interest, dividends or other income and that their combined 
net worth was zero.  The appellant himself signed the form.

The appellant was awarded disability pension benefits 
effective in October 1995.  In the November 1995 award 
letter, he was informed that he was to notify VA immediately 
of any change in income or dependency status and that he was 
required to notify the VA if he received any income from a 
source not listed in the award letter.  In April 1996, a VA 
Form 21-0516, Improved Pension Eligibility Verification 
Report (EVR), was submitted by the appellant.  This EVR 
indicated that the appellant's spouse was in receipt of 
Social Security Administration (SSA) benefits.  It also 
indicated that the appellant and his spouse had not received 
any interest or dividend payments or any other income in 
1995, and they anticipated not receiving any interest or 
dividends or other income in 1996.  This form also indicated 
that neither the appellant nor his spouse owned any interest 
bearing bank accounts, IRAs or Keogh Plans, or stocks, bonds 
or mutual funds.  The form was signed by the appellant.

The appellant also submitted a VA Form 21-8416, Medical 
Expense Report, in April 1996.  Numerous medical expenses 
were listed in detail as to date, amount and payee on the two 
sides of the report form.  The form was signed by the 
appellant himself.

In January 1997, a VA Form 21-0516, Improved Pension 
Eligibility Verification Report (EVR), was submitted by the 
appellant.  This EVR indicated that the appellant's spouse 
was in receipt of Social Security Administration (SSA) 
benefits.  It also indicated that the appellant and his 
spouse had not received any interest or dividend payments or 
any other income in 1995 or 1996, and they anticipated not 
receiving any interest or dividends or other income in 1997.  
This form also indicated that neither the appellant nor his 
spouse owned any interest bearing bank accounts, IRAs or 
Keogh Plans, or stocks, bonds or mutual funds.  The form was 
signed by the appellant.  

The appellant also submitted three VA Forms 21-8416, Medical 
Expense Report, in January 1997.  Numerous medical expenses 
were listed in detail as to date, amount and payee on the six 
sides of the report forms.  Each form was signed by the 
appellant himself.

The RO sent the appellant a letter in April 1997; the 
appellant was notified of the maximum annual rate allowed 
between February 1996 and January 1997.  He was also informed 
that the RO had calculated his benefit based on the family's 
income which was noted to consist solely of his spouse's SSA 
benefits.  The appellant was again notified that he was to 
immediately notify the RO if income was received from any 
source other than what was shown in the letter.  He was also 
notified that a failure to so promptly notify VA could result 
in an overpayment that would have to be repaid.

In January 1998, the RO notified the appellant that it was 
proposing to reduce his pension benefits based on the receipt 
of information indicating that the appellant had received 
$1,388 from First Union, $3,266 from NationsBank, $68 from 
Educator's Credit Union and $20 from Rutherford Farmers Co-op 
in 1995, and that his spouse had received $3,870 from Bank of 
Goodlettsville and $271 from Educator's Credit Union in 1995.  

In February 1998, the appellant submitted three VA Forms 21-
8416, Medical Expense Report.  Numerous medical expenses were 
listed in detail as to date, amount and payee on four sides 
of the report forms.  These forms were signed by the 
appellant's Power of Attorney.

In May 1998, the appellant was again notified of the amounts 
of interest income that the RO was including in the family's 
countable income for 1995.  The appellant was also notified 
that his wife had been found to have received $3939 in 
retirement benefits for 1995.  

In response, in July 1998, the appellant sent 11 pages of 
itemized medical expenses for the years 1995-1998.  These 
expenses were exactly the same as those listed on the 
previously submitted VA Forms 21-8416, Medical Expense 
Report, except for one item.  For the first time, the 
appellant claimed that he had paid for aides and attendants 
for his spouse.  The amounts claimed were $11,928.50 in 1995; 
$25,581.00 in 1996; $20,800 in 1997; and $9,745.00 in the 
first six months of 1998.  The RO subsequently sent the 
appellant a letter, in September 1998, asking him to document 
this with copies of receipts showing the dates of payment and 
the payees.  The only response from the appellant was a 
duplicate submission of the 11 pages sent in July.  The RO 
requested copies of the pertinent receipts again in December 
1998, but no such documentation has been submitted by the 
appellant to date.

In October 1998, a VA Form 21-5655, Financial Status Report 
(FSR), was submitted by the appellant.  This FSR indicated 
that the appellant's spouse was in receipt of Social Security 
Administration (SSA) benefits of $1050 per month and 
retirement benefits of $557.53 per month for a total monthly 
income of $1,607.53.  This was the first time that the 
appellant had reported his wife's retirement income.  There 
was no mention of any interest or dividend payments, although 
the appellant did report, for the first time, the existence 
of $120,000 in bank accounts.  This form also indicated that 
the appellant and his spouse had monthly expenses of 
$2964.00, including $1600.00 for aides and attendants for the 
spouse.  The form was signed by the appellant's Power of 
Attorney.

Interest and dividends, retirement benefits and SSA benefits 
are not listed among the exclusions from countable income 
specifically set forth in 38 C.F.R. § 3.272.  The evidence of 
record shows that interest was paid into accounts owned by 
the appellant and his spouse.  The Board notes that the 
appellant has never disputed the receipt of said interest 
income and that he did finally report, in October 1998, bank 
accounts totaling $120,000 in principal which seem to be 
commensurate with the amount of interest reported.  The 
evidence of record also shows that the appellant's spouse 
received SSA benefits and retirement benefits.  Consequently, 
all such payments are presumed to be included as countable 
income.

The Board finds that much of the evidence of record suggests 
that the appellant's failure to report his interest income 
and his spouse's retirement income and interest income was 
not mere inadvertence.  Letters from the RO sent to the 
appellant shortly before and after receipt of the income 
explained with particularity that his pension award was based 
upon the amount of his family's income and that he had a duty 
to report any changes in income.  Nevertheless, he did not 
report his family's interest income or retirement income to 
VA upon his initial application or upon receipt in 1995, 
1996, 1997 or 1998.  This income had been specifically 
requested on the pension application form and in his various 
EVRs.  Thus, he was well aware of his obligation to report 
all sources of income fully and of the relationship between 
his income and his VA pension entitlement, yet he did not 
report the income and continued to accept VA pension payments 
to which he knew he was not entitled for many months.  This 
constitutes more than a non-willful act or mere inadvertence.  

Concerning the appellant's statements that he has spent tens 
of thousands of dollars to pay for aides and attendants for 
his wife, he has not provided any documentation of such 
payments despite specific requests from the RO for such 
information.  Furthermore, only after it had been made 
abundantly clear that an overpayment existed that VA wanted 
repaid did the appellant suddenly remember paying almost 
$2000 per month for those aides and attendants.  Oddly, he 
never included these large monthly payments in the multiple 
pages of itemized medical expenses showing with great 
specificity the names of payees, the dates paid and the 
amounts, including those as small as $3.01, that were 
submitted in April 1996, January 1997, and February 1998.  
Therefore, the Board finds that his statements concerning 
aide and attendant expenses are not credible.

The appellant has also contended that, because of his 
disability, others filled out the forms for him and he just 
signed them, so he should not be held responsible for the 
content of those forms because he did not really know what 
was in them.  To the contrary, the multiple pages of itemized 
medical expenses showing with great specificity the names of 
payees, the dates paid and the amounts, including those as 
small as $3.01, that were submitted in April 1996, January 
1997, and February 1998, reveal that someone was keeping very 
close track of the appellant's financial situation.  In 
addition, the appellant has provided no information that his 
disability prevented him from knowing that his total net 
worth was not zero as claimed in the pension application of 
September 1995, or that he was unaware that, as a result of 
his family's bank accounts totaling at least $120,000, both 
he and his spouse received monthly interest income.  There is 
no evidence of record demonstrating that the appellant was 
unaware that his spouse received a monthly retirement check 
in addition to her SSA check.  There is no evidence of record 
to demonstrate that the appellant was incapable of reviewing 
the documents he signed or that he was incapable of realizing 
that the zeros filled in on almost every line concerning 
income or assets were inaccurate.  

In view of the foregoing, the Board finds that the appellant 
knew he had to report his interest income, as well as his 
wife's interest and retirement benefit income, and that he 
knew the consequences of failing to report it.  The Board 
notes that the appellant has steadfastly refused to report 
any interest income, most recently in the October 1998 
Financial Status Report (FSR), and that it was not until that 
October 1998 FSR was submitted that the appellant finally 
acknowledged that his net worth was in excess of $125,000.  
His failure to report all of his family's income or his total 
net worth was the direct cause of the overpayment of VA 
benefits, and represents a willful intention on his part to 
seek an unfair advantage.  Therefore, waiver of the debt of 
$16,820.00 is precluded by law, regardless of the appellant's 
current financial status or any of the other elements of the 
standard of equity and good conscience to which he refers.  
38 U.S.C.A. § 5302(a); 38 C.F.R. §§ 1.962, 1.963(a), 1.965 
(directing that considerations of equity and good conscience 
are inapposite where fraud, misrepresentation or bad faith is 
found).


ORDER

Entitlement to waiver of recovery of the overpayment of 
disability pension benefits in the amount of $16,820.00 is 
denied.


		
	M. HANNAN
	Acting Veterans Law Judge
	Board of Veterans' Appeals

 

